Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 4, 5, and 10-27 are deemed allowable over the prior art.

Election/Restrictions
Claims 1 and 19 are allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on May 19, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species A and B of May 19, 2020 is withdrawn.  Claims 11-13, 16, 21-23, and 26, directed to the S-shaped guiding projection is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations set forth in independent Claims 1 and 19 regarding an internal combustion engine having a piston with the recited first depression, wherein the piston has a rectangular cross-section with rounded corners, in combination with the remaining limitations set forth respectively in Claims 1 and 19, are not disclosed nor taught by the prior art.
Concerning the closest related prior art, Thery (U.S. Patent No. 4,557,231) discloses an internal combustion engine (see column 1, lines 8-10) that includes an engine cylinder (2) having a cylinder wall, a piston (4) disposed in the engine cylinder (see column 5, lines 66-68), wherein piston (4) has a skirt (inherent component of any well-known piston) and a head (5), a combustion chamber (1) adjacent to the piston head defined by the cylinder wall (see Figure 2B), and a first poppet valve (11) disposed in the engine cylinder (see Figure 2B), wherein first poppet valve (11) has a lower head (see Figure 2B).  Thery discloses a first depression (defined at surface portion (5b)) formed in the piston head (see Figures 2A-2B)), first depression (5b) being proximal to the lower head of the first poppet valve when the piston is at a top dead center position in the engine cylinder (see column 6, lines 1-6), wherein first depression has a continuous, generally circular, side wall extending between an upper lip and a floor (see Figure 2B), wherein a first length of said first depression side wall at a junction of the first depression side wall 
Additionally, Hossack (GB 1511538 A) discloses a rectangular piston (see page 1, lines 81-82).
Neither Thery, Hossack, nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the piston with the recited first depression, wherein the piston has a rectangular cross-section with rounded corners.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT MOUBRY/Primary Examiner, Art Unit 3747